UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09455 Nuveen New Jersey Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:April 30 Date of reporting period: April 30,2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage and Other Information 13 Common Share Dividend and Price Information 15 Performance Overviews 17 Shareholder Meeting Report 27 Report of Independent Registered Public Accounting Firm 31 Portfolios of Investments 32 Statement of Assets and Liabilities 94 Statement of Operations 96 Statement of Changes in Net Assets 98 Statement of Cash Flows Financial Highlights Notes to Financial Statements Annual Investment Management Agreement Approval Process Board Members and Officers Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Chairman’s Letter to Shareholders Dear Shareholders, Investors have many reasons to remain cautious. The challenges in the Euro area are casting a shadow over global economies and financial markets. The political support for addressing fiscal issues is eroding as the economic and social impacts become more visible. At the same time, member nations appear unwilling to provide adequate financial support or to surrender sufficient sovereignty to strengthen the banks or unify the Euro area financial system. The gains made in reducing deficits, and the hard-won progress on winning popular acceptance of the need for economic austerity, are at risk. To their credit, European political leaders press on to find compromise solutions, but there is increasing concern that time will begin to run out. In the U.S., strong corporate earnings have enabled the equity markets to withstand much of the downward pressures coming from weakening job creation, slower economic growth and political uncertainty. The Fed remains committed to low interest rates but has refrained from predicting another program of quantitative easing unless economic growth were to weaken significantly or the threat of recession appears on the horizon. Pre-election maneuvering has added to the already highly partisan atmosphere in the Congress. The end of the Bush-era tax cuts and implementation of the spending restrictions of the Budget Control Act of 2011, both scheduled to take place at year-end, loom closer. During the last year, U.S. based investors have experienced a sharp decline and a strong recovery in the equity markets. The experienced investment teams at Nuveen keep their eye on a longer time horizon and use their practiced investment disciplines to negotiate through market peaks and valleys to achieve long-term goals for investors. Experienced professionals pursue investments that will weather short-term volatility and at the same time, seek opportunities that are created by markets that overreact to negative developments. Monitoring this process is an important consideration for the Fund Board as it oversees your Nuveen funds on your behalf. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board June 20, 2012 4 Nuveen Investments Portfolio Manager’s Comments Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ) Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ) Nuveen New Jersey Dividend Advantage Municipal Fund (NXJ) Nuveen New Jersey Dividend Advantage Municipal Fund 2 (NUJ) Nuveen New Jersey Municipal Value Fund (NJV) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) Nuveen Pennsylvania Premium Income Municipal Fund 2 (NPY) Nuveen Pennsylvania Dividend Advantage Municipal Fund (NXM) Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) Nuveen Pennsylvania Municipal Value Fund (NPN) Portfolio manager Paul Brennan reviews economic and municipal market conditions at the national and state levels, key investment strategies, and the twelve-month performance of the Nuveen New Jersey and Pennsylvania Funds. Paul, who joined Nuveen in 1997 with six years of previous investment experience, assumed portfolio management responsibility for these Funds in January 2011. What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended April 30, 2012? During this period, the U.S. economy’s progress toward recovery from recession remained modest. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by continuing to hold the benchmark fed funds rate at the record low level of zero to 0.25% that it had established in December 2008. At its April 2012 meeting, the central bank affirmed its opinion that economic conditions would likely warrant keeping this rate at “exceptionally low levels” at least through late 2014. The Fed also stated that it would continue its program to extend the average maturity of its holdings of U.S. Treasury securities by purchasing $400 billion of these securities with maturities of six to thirty years and selling an equal amount of U.S. Treasury securities with maturities of three years or less. The goals of this program, which the Fed expects to complete by the end of June 2012, are to lower longer-term interest rates, support a stronger economic recovery, and help ensure that inflation remains at levels consistent with the Fed’s mandates of maximum employment and price stability. In the first quarter of 2012, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 1.9%, marking eleven consecutive quarters Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc., or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Investments 5 of positive growth. The Consumer Price Index (CPI) rose 2.3% year-over-year as of April 2012, the lowest 12-month rate of change since February 2011, while the core CPI (which excludes food and energy) also increased 2.3% during the period, edging above the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Labor market conditions have shown some signs of improvement, as national unemployment stood at 8.1% in April 2012, the lowest level since January 2009, down from 9.0% in April 2011. However, some of this drop can be attributed to an increased number of discouraged workers leaving the labor market, rather than a significant gain in the number of new jobs. The housing market continued to be the major weak spot in the economy, beleaguered by a high level of distressed properties and difficult credit conditions. For the twelve months ended March 2012 (most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s (S&P)/Case-Shiller Index of 20 major metropolitan areas lost 2.6%, as housing prices hit their lowest levels since mid-2002, down approximately 35% from their 2006 peak. In addition, the U.S. economic picture continued to be clouded by concerns about the European debt crisis and efforts to reduce the federal deficit. Municipal bond prices generally rallied during this period, amid strong demand and lower yields. Although the availability of tax-exempt supply improved in recent months, the pattern of new issuance remained light compared with long-term historical trends. This served as a key driver of performance, as tight supply and strong demand combined to create favorable market conditions for municipal bonds. Concurrent with rising prices, yields declined across most maturities, especially at the longer end of the municipal yield curve. The depressed level of municipal bond issuance was due in part to the continuing impact of the taxable Build America Bonds (BAB) program. Even though the BAB program expired at the end of 2010, issuers had made extensive use of its favorable terms to issue almost $190 billion in taxable BAB bonds during 2009 and 2010, representing approximately 25% of all municipal issuance during that period. Some borrowers accelerated issuance into 2010 in order to take advantage of the program before its termination, fulfilling their capital program borrowing needs well into 2011 and 2012. The low level of municipal issuance during this period also reflected the current political distaste for additional borrowing by state and local governments and the prevalent atmosphere of municipal budget austerity. In recent months, we have seen more borrowers come to market seeking to take advantage of the current rate environment by calling existing debt and refinancing at lower rates. While this refunding activity did not add to municipal supply, it provided additional technical support for the municipal market. Over the twelve months ended April 30, 2012, municipal bond issuance nationwide totaled $345 billion, a decrease of 5% compared with issuance during the twelve-month period ended April 30, 2011. During this period, demand for municipal bonds remained very strong, especially from individual investors. 6 Nuveen Investments How were economic and market conditions in New Jersey and Pennsylvania? Although New Jersey’s recession was milder than that of the nation as a whole, its subsequent economic recovery has been slow. Weakness in the financial services and manufacturing sectors, along with cutbacks in public sector employment, continued to weigh on the state. Together, these three sectors accounted for almost 30% of the state’s employment. However, New Jersey continued to benefit from a highly diverse industrial base, including professional and business services, health care and retail trade, and improved hiring in these sectors helped to diminish the downside risk to the state’s recovery. In April 2012, New Jersey’s jobless rate was 9.1%, down from 9.3% in April 2011, but above the national rate of 8.1%. According to Moody’s, the state’s economic performance is projected to slightly lag the nation as a whole over the short term, due in part to its high cost structure and slow population growth. New Jersey’s $29.7 billion budget for fiscal 2012, which was enacted in June 2011, held total spending to about the same level as fiscal 2011 and contained no new taxes. Legislation adopted at the same time as the 2012 budget restructured benefit programs for state employees, including raising the retirement age, increasing employee contributions to pensions, suspending cost-of-living increases on pensions and requiring state employees to pay a portion of their health care premiums. The proposed $32.1 billion state budget for fiscal 2013, which was introduced in February 2012, increased spending in several areas, including higher education and aid to local schools. The budget proposal also included an across-the-board 10% cut in the state income tax that would be phased in over three years beginning January 1, 2013. In April 2011, Moody’s lowered its credit rating on New Jersey general obligation debt to Aa3 from Aa2, citing depleted reserves, New Jersey’s high debt burden, and poorly funded state retirement plans. As of April 2012, S&P maintained a rating of AA- on New Jersey debt. For the twelve months ended April 30, 2012, municipal issuance in New Jersey totaled $9.5 billion, a decrease of 30% from the previous twelve months. During this period, Pennsylvania’s economic recovery continued, but remained somewhat tenuous. The commonwealth’s rebound has been uneven, as much of the strength centered in Pittsburgh has been offset by weakness in Philadelphia, while Harrisburg continued to try to work its way back to financial solvency. According to Moody’s, education and health services remained Pennsylvania’s largest employment sector at 20%, compared with 15% for the nation as a whole, and the commonwealth’s strong roster of leading educational institutions continued to be one of its chief strengths. Manufacturing represented another 10% of employment, down from previous levels. In April 2012, the Philadelphia Federal Reserve Bank reported that its general business activity index had dropped into negative territory, indicating contraction in the region’s manufacturing sector, which covers factories in eastern Pennsylvania and southern New Jersey. Weaker global economic conditions could continue to impact the commonwealth’s manufacturing sector. In April 2012, the unemployment rate in Pennsylvania was 7.4%, the lowest since March 2009, down from 7.9% in April 2011. During the balance of 2012, the commonwealth’s economy was projected to strengthen, but lag the nation as a whole over the short term, due to cuts in government spending and employment and aging Nuveen Investments 7 infrastructure. Pennsylvania’s $27.1 billion general fund budget for fiscal 2012, which was enacted in June 2011, was balanced through cuts in K-12 education aid and higher education funding and included tuition increases for state universities. The proposed fiscal 2013 state budget, introduced in February 2012, was in line with the fiscal 2012 budget and included no new taxes. The budget proposal contained costs by consolidating various human services programs and streamlining economic development programs. Although Pennsylvania has a history of relatively conservative debt management practices, the commonwealth was slated to increase state pension funding, which could put additional pressure on its fiscal condition. As of April 2012, Pennsylvania’s general obligation debt continued to hold credit quality ratings of Aa1 with a negative outlook from Moody’s and AA with a stable outlook from S&P. For the twelve months ended April 30, 2012, $13.9 billion in municipal bonds were issued in the commonwealth, a decline of 11% versus the previous twelve months. What key strategies were used to manage these Funds during this reporting period? As previously discussed, municipal bond prices generally rallied during this period in an environment of lower yields and strong demand. In this environment, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep the Funds fully invested. During this period, we found value in several areas of the market, with an emphasis on the tax-supported sector and essential services revenue bonds. In both the New Jersey and Pennsylvania Funds, this included general obligation bonds and health care credits, while we also added water and sewer, toll road and other revenue bonds to the Pennsylvania Funds. Most of the Funds focused on purchasing bonds with intermediate and longer maturities in order to take advantage of attractive yields at the longer end of the yield curve. The purchase of longer bonds also provided some protection for the Funds’ duration and yield curve positioning. In general, many of our purchases during this period focused on bonds rated A. Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds, which we worked to redeploy to keep the Funds fully invested. The increased number of refinancings provided a meaningful source of liquidity, which we often reinvested in the new credits issued to replace the refunded bonds as a way of maintaining our exposure to those borrowers. Some of the Funds also took advantage of strong bids to pare holdings of pre-refunded bonds. In NJV, we also sold some longer bonds and reinvested the proceeds in bonds with shorter maturities as part of our efforts to reduce this Fund’s interest rate sensitivity and align its duration profile more closely with that of the other New Jersey Funds. As of April 30, 2012, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. Late in 2011, we found it 8 Nuveen Investments advantageous to terminate NPN’s inverse floating rate trust (which contained New York City water bonds) and modify the Fund’s position using bonds from several sectors, primarily tax-supported, that offered appealing valuations and shorter average durations. This accomplished two objectives for the Fund: It reduced NPN’s interest rate sensitivity by shortening its duration and bringing it more in line with the other Pennsylvania Funds, and it eliminated an out-of-state holding from the Fund. NPN subsequently added a new, but smaller, inverse floating rate trust funded with Pennsylvania bonds. How did the Funds perform during the twelve-month period ended April 30, 2012? Individual results for the Nuveen New Jersey and Pennsylvania Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 4/30/12 Fund 1-Year 5-Year 10-Year New Jersey Funds NQJ 18.41% 6.17% 6.46% NNJ 18.03% 6.30% 6.29% NXJ 19.09% 6.01% 6.66% NUJ 18.82% 6.03% 6.82% NJV* 18.43% N/A N/A Standard & Poor’s (S&P) New Jersey Municipal Bond Index** 13.21% 5.35% 5.56% Standard & Poor’s (S&P) Municipal Bond Index** 11.89% 5.26% 5.42% Lipper Other States Municipal Debt Funds Classification Average** 17.77% 5.77% 6.46% Pennsylvania Funds NQP 18.88% 6.45% 6.66% NPY 18.63% 6.19% 6.40% NXM 17.37% 6.04% 7.01% NVY 15.01% 5.85% 6.67% NPN* 15.89% N/A N/A Standard & Poor’s (S&P) Pennsylvania Municipal Bond Index** 11.36% 5.37% 5.43% Standard & Poor’s (S&P) Municipal Bond Index** 11.89% 5.26% 5.42% Lipper Other States Municipal Debt Funds Classification Average** 17.77% 5.77% 6.46% For the twelve months ended April 30, 2012, the total returns on common share net asset value (NAV) for the New Jersey and Pennsylvania Funds exceeded the returns for their respective state’s S&P Municipal Bond Index as well as the S&P Municipal Bond Index. For the same period, NQJ, NNJ, NXJ, NUJ, NJV, NQP and NPY outperformed the average return for the Lipper Other States Municipal Debt Funds Classification Average, while NXM, NVY and NPN trailed this Lipper average. Shareholders should note that the performance of the Lipper Other States classification average represents the overall Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. * Unlike the other eight Funds in this report, NJV and NPN do not use regulatory leverage. ** Refer to Glossary of Terms Used in this Report for definitions. Indexes and Lipper averages are not available for direct investment. Nuveen Investments 9 average of returns for funds from ten different states with a wide variety of municipal market conditions, which may make direct comparisons less meaningful. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. The use of regulatory leverage also was an important positive factor affecting the performance of NQJ, NNJ, NXJ, NUJ, NQP, NPY, NXM and NVY. (NJV and NPN do not use regulatory leverage). Leverage is discussed in more detail later in this report. During this period, municipal bonds with longer maturities generally outperformed those with shorter maturities. Overall, credits at the longest end of the municipal yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. Among these Funds, NXJ and NQP were the most advantageously positioned in terms of duration and yield curve, with better exposure to the longer parts of the curve that performed well. While both NJV and NPN benefited from the longer durations typical of newer Funds that were more recently invested in long-term bonds, during this period we worked to rein in their durations in order to reduce their interest rate sensitivity and align them more strategically with the other New Jersey and Pennsylvania Funds. Reducing their durations during this period had some impact on their performance, as the market continued to rally after our duration repositioning. In NJV, this was offset by stronger security selection. In contrast, NVY, which was introduced in March 2002, has reached the ten-year point of the bond market cycle when holdings of bonds with short call dates typically increase. This greater exposure to the shorter end of the yield curve hampered NVY’s performance during this period. Overall, variations in duration and yield curve positioning among the Funds accounted for many of the differences in performance. Credit exposure was also an important factor in the Funds’ performance during these twelve months, as lower-quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, the performance of these Funds benefited from their emphasis on 10 Nuveen Investments the lower-rated credit spectrum, with all of the Funds having double-digit weightings of bonds rated BBB. Holdings that generally made positive contributions to the Funds’ returns during this period included health care (including hospitals), transportation and education credits. These Funds, particularly NUJ, NJV, NPY and NPN, had strong weightings in health care bonds, especially in issues rated A and lower, which performed very well during this period. Tobacco bonds backed by the 1998 master settlement agreement also were one of the top performing market segments, as these bonds benefited from several market developments, including increased demand for higher-yielding investments by investors who had become less risk-averse. In addition, based on recent data showing that cigarette sales had fallen less steeply than anticipated, the 46 states participating in the agreement, including New Jersey and Pennsylvania, stand to receive increased payments from the tobacco companies. As of April 30, 2012, the New Jersey Funds had allocations in tobacco bonds. The Pennsylvania Funds, with the exception of NPN, did not hold any tobacco bonds, primarily due to the fact that Pennsylvania has not issued any tobacco settlement credits. NPN had a portion of its portfolio in tobacco bonds issued by the District of Columbia. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were the poorest performing market segment during this period. The underperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. As of April 30, 2012, NPY had the heaviest weightings in pre-refunded bonds among these Funds, which detracted from its performance. General obligation (GO) bonds and utilities and housing credits also lagged the performance of the general municipal market for this period. Another important factor regarding the Pennsylvania Funds involves the commonwealth’s capital city of Harrisburg. On October 11, 2011, the Harrisburg City Council voted to file for bankruptcy. Harrisburg’s financial problems stem from a failed waste-to-energy incinerator project originally built in the 1970s. Even though the incinerator was plagued by operating and environmental problems from the start, the city chose to issue debt to expand and retrofit the plant in 2003, guaranteeing over $300 million in bonds, with additional backing from Dauphin County and Assured Guaranty, a municipal bond insurer. With the incinerator operating at a deficit, Harrisburg decided in early 2010 to stop funding the incinerator debt, leaving the county and insurer to pay. This situation Nuveen Investments 11 was further compounded by Harrisburg’s generally weak financial profile, which necessitated a loan from the Commonwealth of Pennsylvania in the fall of 2010 to help the city avoid a default on its GO debt. A federal judge subsequently ruled that, under Pennsylvania law, Harrisburg could not file for bankruptcy, paving the way for the commonwealth to take over the city’s finances. A financial receiver was appointed and confirmed, and the fiscal recovery plan, which includes the proposed sale or lease of the troubled incinerator facility, has moved forward, although at a slow pace. It is important to note that these Nuveen Pennsylvania Funds have no direct exposure to Harrisburg, that is, they do not hold any Harrisburg GO bonds or incinerator debt. However, the Funds have varying amounts of indirect exposure through holdings of Harrisburg revenue authority debt, much of which is enhanced by insurance policies guaranteeing the timely payment of principal and interest. At the time this report was prepared, the borrower on these Funds’ holdings has not missed any debt service payments. While the publicity surrounding the Harrisburg situation negatively impacted returns on these securities for the entire twelve-month period, their investment performance improved during the second half of this reporting period. 12 Nuveen Investments Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. As mentioned previously, NJV and NPN do not use regulatory leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. THE FUNDS’ REGULATORY LEVERAGE As of April 30, 2012, the Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. As mentioned previously, NJV and NPN do not use regulatory leverage. MTP Shares MTP Shares Issued Annual NYSE Fund Series at Liquidation Value Interest Rate Ticker NXJ 2.30% NXJ PrA NUJ 2.00% NUJ PrC NXM 2.10% NXM PrC NVY 2.15% NVY PrC VRDP Shares VRDP Shares Issued Fund at Liquidation Value NQJ $ NNJ $ NQP $ NPY $ Nuveen Investments 13 (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on MTP Shares and VRDP Shares.) RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. 14 Nuveen Investments Common Share Dividend and Price Information DIVIDEND INFORMATION During the twelve-month reporting period ended April 30, 2012, NQJ, NNJ and NQP each had one monthly dividend increase, while the monthly dividends of NXJ, NUJ, NPY and NVY remained stable throughout the reporting period. The dividends of NJV and NXM were each cut once during this period, and the dividend of NPN was reduced three times. Due to normal portfolio activity, common shareholders of the following Funds received long-term capital gains distributions in December 2011 as follows: Long-Term Capital Gains Fund (per share) NNJ $ NXJ $ NUJ $ NXM $ NVY $ NPN $ All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of April 30, 2012, all ten Funds in this report had positive UNII balances for both tax and financial reporting purposes. Nuveen Investments 15 COMMON SHARE REPURCHASES AND PRICE INFORMATION As of April 30, 2012, and since the inception of the Funds’ repurchase programs, the following Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase programs, NJV, NVY and NPN have not repurchased any of their outstanding common shares. Common Shares % of Outstanding Fund Repurchased and Retired Common Shares NQJ 0.1% NNJ 0.1% NXJ 0.1% NUJ 0.1% NQP 1.4% NPY 1.5% NXM 0.3% During the twelve-month reporting period, the Funds did not repurchase any of their outstanding common shares. As of April 30, 2012, and during the twelve-month reporting period, the Funds’ common share prices were trading at (+) premiums or (-) discounts to their common share NAVs as shown in the accompanying table. 4/30/12 Twelve-Month Average Fund (+) Premium/(-)Discount (-)Discount NQJ (-)2.48% (-)4.93% NNJ (-)2.40% (-)3.66% NXJ (-)2.55% (-)6.19% NUJ (+)3.35% (-)3.55% NJV (-)1.68% (-)4.36% NQP (-)0.70% (-)3.42% NPY (-)4.16% (-)6.74% NXM (-)6.61% (-)7.06% NVY (-)1.84% (-)5.96% NPN (-)5.99% (-)4.96% 16 Nuveen Investments NQJ Nuveen New Jersey Performance Investment Quality OVERVIEW Municipal Fund, Inc. as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.48 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 2/21/91) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Transportation % Health Care % Education and Civic Organizations % U.S. Guaranteed % Tax Obligation/General % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. Nuveen Investments 17 NNJ Nuveen New Jersey Performance Premium Income OVERVIEW Municipal Fund, Inc. as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.40 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 12/17/92) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Transportation % Health Care % U.S. Guaranteed % Education and Civic Organizations % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0105 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. 18 Nuveen Investments NXJ Nuveen New Jersey Performance Dividend Advantage OVERVIEW Municipal Fund as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -2.55 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/27/01) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Transportation % U.S. Guaranteed % Health Care % Education and Civic Organizations % Water and Sewer % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0054 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. Nuveen Investments 19 NUJ Nuveen New Jersey Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/25/02) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % U.S. Guaranteed % Education and Civic Organizations % Long-Term Care % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0087 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. 20 Nuveen Investments NJV Nuveen New Jersey Performance Municipal Value OVERVIEW Fund as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -1.68 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage N/A Effective Leverage % Average Annual Total Returns (Inception 4/28/09) On Share Price On NAV 1-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % Tax Obligation/General % Education and Civic Organizations % U.S. Guaranteed % Consumer Staples % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. N/A The Fund does not use regulatory leverage. Nuveen Investments 21 NQP Nuveen Pennsylvania Performance Investment Quality OVERVIEW Municipal Fund as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -0.70 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 2/21/91) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % Health Care % Education and Civic Organizations % U.S. Guaranteed % Transportation % Water and Sewer % Housing/Single Family % Tax Obligation/Limited % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 22 Nuveen Investments NPY Nuveen Pennsylvania Performance Premium Income OVERVIEW Municipal Fund 2 as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.16 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/18/93) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Health Care % Education and Civic Organizations % U.S. Guaranteed % Tax Obligation/General % Transportation % Water and Sewer % Tax Obligation/Limited % Housing/Single Family % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. Nuveen Investments 23 NXM Nuveen Pennsylvania Performance Dividend Advantage OVERVIEW Municipal Fund as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -6.61 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/27/01) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Health Care % Tax Obligation/General % Education and Civic Organizations % Long-Term Care % U.S. Guaranteed % Tax Obligation/Limited % Transportation % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0645 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. 24 Nuveen Investments NVY Nuveen Pennsylvania Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -1.84 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/25/02) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition4 (as a % of total investments) Tax Obligation/General % Tax Obligation/Limited % Education and Civic Organizations % Health Care % Water and Sewer % Transportation % U.S. Guaranteed % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0619 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. Nuveen Investments 25 NPN Nuveen Pennsylvania Performance Municipal Value Fund OVERVIEW as of April 30, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -5.99 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage N/A Effective Leverage % Average Annual Total Returns (Inception 4/28/09) On Share Price On NAV 1-Year % % Since Inception % % Portfolio Composition4 (as a % of total investments) Health Care % Tax Obligation/Limited % Water and Sewer % Education and Civic Organizations % Tax Obligation/General % Transportation % Housing/Multifamily % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 30.2%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a capital gains distribution in December 2011 of $0.0229 per share. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 4 Holdings are subject to change. N/A The Fund does not use regulatory leverage. 26 Nuveen Investments NQJ Shareholder Meeting Report NNJ NXJ The annual meeting of shareholders was held in the offices of Nuveen Investments on November 15, 2011; at this meeting the shareholders were asked to vote on the election of Board Members, the elimination of Fundamental Investment Policies and the approval of new Fundamental Investment Policies. The meeting for NQJ, NNJ, NXJ, NUJ, NQP, NPY, NXM and NVY was subsequently adjourned to December 16, 2011.3The meeting for NXJ, NUJ, NXM and NVY was additionally adjourned to January 31, 2012.3Additionally NXJ, NUJ and NXM adjourned to March 5, 2012 and then to March 13, 2012 for NXJ and NUJ. NQJ NNJ NXJ Common and Common and Common and Preferred Preferred Preferred Shares voting Shares voting Shares voting together together together as a class Preferred Shares as a class Preferred Shares as a class Preferred Shares To approve the elimination of the fundamental policies relating to the Fund’s ability to make loans. For Against — — Abstain — — Broker Non-Votes — — Total To approve the new fundamental policy relating to the Fund’s ability to make loans. For Against — — Abstain — — Broker Non-Votes — — Total Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Virginia L. Stringer For — Withhold — Total — Terence J. Toth For — — — Withhold — — — Total — — — Nuveen Investments 27 Shareholder Meeting Report (continued) NUJ NJV NUJ NJV Common and Preferred Shares voting together as a class Preferred Shares Common Shares To approve the elimination of the fundamental policies relating to the Fund’s ability to make loans. For — Against — Abstain — Broker Non-Votes — Total — To approve the new fundamental policy relating to the Fund’s ability to make loans. For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — Withhold — — Total — — David J. Kundert For — Withhold — Total — William J. Schneider For — — Withhold — — Total — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — 28 Nuveen Investments NQP NPY NXM NQP NPY NXM Common and Common and Common and Preferred Preferred Preferred Shares voting Shares voting Shares voting together together together as a class Preferred Shares as a class Preferred Shares as a class Preferred Shares To approve the elimination of the fundamental policies relating to the Fund’s ability to make loans. For Against — — Abstain — — Broker Non-Votes — — Total To approve the new fundamental policy relating to the Fund’s ability to make loans. For Against — — Abstain — — Broker Non-Votes — — Total Approval of the Board Members was reached as follows: John P. Amboian For — — — Withhold — — — Total — — — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Virginia L. Stringer For — Withhold — Total — Terence J. Toth For — — — Withhold — — — Total — — — Nuveen Investments 29 Shareholder Meeting Report (continued) NVY NPN NVY NPN Common and Preferred Shares voting together as a class Preferred Shares Common Shares To approve the elimination of the fundamental policies relating to the Fund’s ability to make loans. For — Against — Abstain — Broker Non-Votes — Total — To approve the new fundamental policy relating to the Fund’s ability to make loans. For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — Withhold — — Total — — David J. Kundert For — Withhold — Total — William J. Schneider For — — Withhold — — Total — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — 30 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Dividend Advantage Municipal Fund 2 Nuveen New Jersey Municipal Value Fund Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Municipal Value Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen New Jersey Investment Quality Municipal Fund, Inc., Nuveen New Jersey Premium Income Municipal Fund, Inc., Nuveen New Jersey Dividend Advantage Municipal Fund, Nuveen New Jersey Dividend Advantage Municipal Fund 2, Nuveen New Jersey Municipal Value Fund, Nuveen Pennsylvania Investment Quality Municipal Fund, Nuveen Pennsylvania Premium Income Municipal Fund 2, Nuveen Pennsylvania Dividend Advantage Municipal Fund, Nuveen Pennsylvania Dividend Advantage Municipal Fund 2, and Nuveen Pennsylvania Municipal Value Fund (the “Funds”) as of April 30, 2012, and the related statements of operations and cash flows (Nuveen New Jersey Investment Quality Municipal Fund, Inc., Nuveen New Jersey Premium Income Municipal Fund, Inc., Nuveen New Jersey Dividend Advantage Municipal Fund, Nuveen New Jersey Dividend Advantage Municipal Fund 2, Nuveen Pennsylvania Investment Quality Municipal Fund, Nuveen Pennsylvania Premium Income Municipal Fund 2, Nuveen Pennsylvania Dividend Advantage Municipal Fund, and Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 only) for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen New Jersey Investment Quality Municipal Fund, Inc., Nuveen New Jersey Premium Income Municipal Fund, Inc., Nuveen New Jersey Dividend Advantage Municipal Fund, Nuveen New Jersey Dividend Advantage Municipal Fund 2, Nuveen New Jersey Municipal Value Fund, Nuveen Pennsylvania Investment Quality Municipal Fund, Nuveen Pennsylvania Premium Income Municipal Fund 2, Nuveen Pennsylvania Dividend Advantage Municipal Fund, Nuveen Pennsylvania Dividend Advantage Municipal Fund 2, and Nuveen Pennsylvania Municipal Value Fund at April 30, 2012, and the results of their operations and their cash flows (Nuveen New Jersey Investment Quality Municipal Fund, Inc., Nuveen New Jersey Premium Income Municipal Fund, Inc., Nuveen New Jersey Dividend Advantage Municipal Fund, Nuveen New Jersey Dividend Advantage Municipal Fund 2, Nuveen Pennsylvania Investment Quality Municipal Fund, Nuveen Pennsylvania Premium Income Municipal Fund 2, Nuveen Pennsylvania Dividend Advantage Municipal Fund, and Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 only) for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois June 26, 2012 Nuveen Investments 31 Nuveen New Jersey Investment Quality Municipal Fund, Inc. NQJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 5.1% (3.6% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 16.6% (11.5% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 7/13 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 2007D, 5.000%, 7/01/27 7/17 at 100.00 Baa1 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F, 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/19 – AMBAC Insured 1/14 at 100.00 A+ 4.750%, 7/01/20 – AMBAC Insured 1/14 at 100.00 A+ 4.250%, 7/01/24 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, Series 2010C, 5.250%, 7/01/32 7/20 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.473%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H, 5.000%, 7/01/16 – FGIC Insured 7/14 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2007C, 5.000%, 7/01/37 – RAAI Insured 7/12 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/21 – FGIC Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A: 5.000%, 7/01/18 No Opt. Call AA 5.000%, 7/01/19 No Opt. Call AA 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 BBB+ $ New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6.125%, 6/01/17 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Aaa New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA– New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.527%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001, 5.250%, 9/01/21 9/12 at 100.00 BBB University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003: 5.000%, 4/15/20 – AMBAC Insured 4/13 at 100.00 BBB+ 5.000%, 4/15/22 – AMBAC Insured 4/13 at 100.00 BBB+ University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A: 5.000%, 12/01/24 – AMBAC Insured 12/12 at 100.00 A– 5.500%, 12/01/27 – AMBAC Insured 12/12 at 100.00 A– 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 A– Total Education and Civic Organizations Financials – 1.7% (1.2% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 21.3% (14.8% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, Jersey City Medical Center, Series 2001, 5.000%, 8/01/41 – AMBAC Insured 8/12 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.960%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.250%, 7/01/35 7/21 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A Nuveen Investments 33 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001: 5.500%, 7/01/21 7/12 at 100.00 A3 20 5.625%, 7/01/31 7/12 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/25 7/18 at 100.00 A 5.000%, 7/01/26 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B: 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/25 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 7/12 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, St. Barnabas 7/12 at 100.00 Baa2 Healthcare System – West Hudson Hospital Obligated Group, Series 1998A, 5.000%, 7/01/23 – NPFG Insured Newark, New Jersey, GNMA Collateralized Healthcare Facility Revenue Bonds, New Community Urban Renewal Corporation, Series 2001A, 5.200%, 6/01/30 6/12 at 102.00 Aaa Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Newark Housing Authority, New Jersey, GNMA Collateralized Housing Revenue Bonds, Fairview Apartments Project, Series 2000A, 6.400%, 10/20/34 (Alternative Minimum Tax) 10/12 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 5.0% (3.5% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.450%, 10/01/25 10/21 at 100.00 Aa1 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue Bonds, Series 2001A, 5.200%, 12/01/33 6/12 at 100.00 Aaa $ Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue Bonds, Series 2001B, 5.300%, 12/01/28 (Alternative Minimum Tax) 6/12 at 100.00 Aaa Total Housing/Single Family Long-Term Care – 2.6% (1.8% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.750%, 11/01/24 11/14 at 100.00 BBB– New Jersey Economic Development Authority, GNMA Collateralized Mortgage Revenue Bonds, Victoria Health Corporation, Series 2001A, 5.200%, 12/20/36 12/14 at 100.00 Aaa New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.875%, 6/01/18 6/13 at 100.00 A– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2002, 5.250%, 6/01/32 6/13 at 102.00 A– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, House of the Good Shepherd Obligated Group, Series 2001, 5.100%, 7/01/21 – RAAI Insured 7/12 at 100.00 N/R Total Long-Term Care Tax Obligation/General – 5.3% (3.7% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 12/19 at 100.00 Aa3 Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue Bonds, Series 2011, 5.000%, 6/15/41 6/21 at 100.00 Aaa West Deptford Township, New Jersey, General Obligation Bonds, Series 2004: 5.000%, 9/01/16 – AMBAC Insured 9/14 at 100.00 A– 4.750%, 9/01/18 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 37.2% (25.9% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Gloucester County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2005A: 5.000%, 9/01/21 – NPFG Insured 9/15 at 100.00 AA+ 5.000%, 9/01/22 – NPFG Insured 9/15 at 100.00 AA+ Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Nuveen Investments 35 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: $ 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– $ 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– Lower Township Municipal Utilities Authority, Cape May County, New Jersey, Revenue Bonds, Series 2003D, 5.000%, 12/01/16 – FGIC Insured 12/13 at 100.00 N/R New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 5.000%, 6/15/25 6/22 at 100.00 BBB+ New Jersey Economic Development Authority, Lease Revenue Bonds, Liberty State Park Project, Series 2005C, 5.000%, 3/01/27 – AGM Insured 3/15 at 100.00 AA– New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 9/13 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 A+ 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 A+ 5.000%, 12/15/26 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Project, Series 2005, 5.000%, 5/01/30 – AMBAC Insured 5/15 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 6.000%, 8/01/39 8/20 at 100.00 A+ $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 27.6% (19.2% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A– Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E: 5.000%, 1/01/40 – AGM Insured 1/20 at 100.00 AA– 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2001A, 5.200%, 1/01/27 – AGM Insured 7/12 at 100.00 AA– New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) (5) 11/12 at 100.00 N/R New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, No Opt. Call A+ 1/01/16 – NPFG Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ 1/01/19 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AA– 1/01/29 – AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/34 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 16.962%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002: 5.000%, 10/15/26 – AGM Insured 4/14 at 100.00 Aa2 5.000%, 4/15/32 – AGM Insured 10/12 at 101.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call Baa1 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Baa1 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 BBB South Jersey Port Corporation, New Jersey, Marine Terminal Revenue Refunding Bonds, Series 2002K, 5.100%, 1/01/33 1/13 at 100.00 A– Total Transportation U.S. Guaranteed – 12.7% (8.8% of Total Investments) (6) Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) 9/12 at 101.00 N/R (6) Nuveen Investments 37 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) NQJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: $ 5.500%, 6/15/24 (Pre-refunded 6/15/12) 6/12 at 100.00 Aaa $ 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2003D, 5.250%, 7/01/20 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 A2 (6) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A– (6) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A2 (6) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/18 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (6) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (6) New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured 7/14 at 100.00 BBB+ (6) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2003I, 5.125%, 7/01/21 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 A+ (6) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C: 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (6) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (6) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (6) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (6) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 55 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (6) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 BBB (6) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 1.5% (1.1% of Total Investments) Mercer County Improvement Authority, New Jersey, Solid Waste Revenue Bonds, Regional Sludge Project, Series 2003, 5.000%, 12/15/14 – FGIC Insured 12/13 at 100.00 AA+ Salem County Pollution Control Financing Authority, New Jersey, Pollution Control Revenue Bonds, PSEG Power LLC Project, Series 2001A, 5.750%, 4/01/31 (Alternative Minimum Tax) 10/12 at 101.00 Baa1 Total Utilities Water and Sewer – 4.9% (3.4% of Total Investments) Lacey Municipal Utilities Authority, Ocean County, New Jersey, Water Revenue Bonds, Series 2003B: 5.000%, 12/01/17 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/18 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/19 – FGIC Insured 12/13 at 100.00 N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A: $ 5.250%, 8/01/16 – FGIC Insured 8/12 at 100.00 A+ $ 5.250%, 8/01/18 – FGIC Insured 8/12 at 100.00 A+ Total Water and Sewer $ Total Investments (cost $427,441,533) – 143.7% Variable Rate Demand Preferred Shares, at Liquidation Value – (46.1)% (7) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (7) Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 39 Nuveen New Jersey Premium Income Municipal Fund, Inc. NNJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 4.5% (3.1% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 16.6% (11.5% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 7/13 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/18 – AMBAC Insured 1/14 at 100.00 A+ 5.000%, 7/01/19 – AMBAC Insured 1/14 at 100.00 A+ 4.750%, 7/01/20 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, Series 2010C, 5.375%, 7/01/41 7/20 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.473%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H: 5.000%, 7/01/18 – FGIC Insured 7/14 at 100.00 A2 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A, 5.000%, 7/01/19 No Opt. Call AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 1999A, 5.250%, 6/01/18 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6.000%, 6/01/15 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Aaa New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA– New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.527%, 6/01/30 (IF) (4) 6/19 at 100.00 AA University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003, 5.000%, 4/15/21 – AMBAC Insured 4/13 at 100.00 BBB+ University of Medicine and Dentistry of New Jersey, Certificates of Participation, University Housing Associates, LLC, Series 2004, 5.000%, 6/15/29 – NPFG Insured 6/14 at 100.00 BBB+ University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A, 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 A– Total Education and Civic Organizations Financials – 0.9% (0.6% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 18.4% (12.8% of Total Investments) 25 Camden County Improvement Authority, New Jersey, Healthcare Revenue Bonds, Cooper Health System, Series 2005B, 5.250%, 2/15/27 2/15 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.960%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011: 6.000%, 7/01/26 7/21 at 100.00 BBB– 6.250%, 7/01/35 7/21 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001, 5.625%, 7/01/31 7/12 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/26 7/22 at 100.00 A 5.000%, 7/01/27 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center of New York Presbyterian Healthcare System, Series 2002, 6.625%, 7/01/31 7/12 at 101.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB Nuveen Investments 41 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Atlantic City Medical Center, Series 2002, 5.750%, 7/01/25 7/12 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.000%, 7/01/22 – RAAI Insured 7/12 at 100.00 N/R Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 6/12 at 100.00 A1 Total Health Care Housing/Multifamily – 3.5% (2.4% of Total Investments) Essex County Improvement Authority, New Jersey, FNMA Enhanced Multifamily Revenue Bonds, Mount Carmel Towers, Series 2002, 4.750%, 11/01/22 (Alternative Minimum Tax) 11/12 at 100.00 Aaa New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) 11/12 at 100.00 A+ Total Housing/Multifamily Housing/Single Family – 2.5% (1.8% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 10/21 at 100.00 Aa1 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Total Housing/Single Family Long-Term Care – 1.4% (1.0% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 BBB– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.500%, 6/01/21 6/13 at 100.00 A– Total Long-Term Care Tax Obligation/General – 6.0% (4.2% of Total Investments) Freehold Regional High School District, Monmouth County Board of Education, New Jersey, School District Refunding Bonds, Series 2001, 5.000%, No Opt. Call AA 3/01/17 – FGIC Insured Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Washington Township Board of Education, Mercer County, New Jersey, General Obligation Bonds, Series 2005, 5.250%, 1/01/27 – AGM Insured No Opt. Call Aa3 $ West Deptford Township, New Jersey, General Obligation Bonds, Series 2004, 4.750%, 9/01/17 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 43.4% (30.2% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/15/19 – AGM Insured 12/13 at 100.00 Aa2 Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2003B, 0.000%, 11/01/25 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/25 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 5.000%, 6/15/26 6/22 at 100.00 BBB+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 9/13 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 A+ 5.000%, 9/15/28 – AMBAC Insured 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Sports and Exposition Authority, Convention Center Luxury Tax Bonds, Series 2004, 5.500%, 3/01/22 – NPFG Insured No Opt. Call BBB New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ Nuveen Investments 43 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ $ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005B, 5.250%, 12/15/18 – FGIC Insured 12/15 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, Plainfield Park Madison Redevelopment Project, Series 2003, 5.000%, 3/01/34 – AGM Insured 3/13 at 100.00 Aaa Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, Series 2003, 5.000%, 6/15/23 6/13 at 100.00 Aa1 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 23.4% (16.3% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A– Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ 1/01/19 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Passaic County Improvement Authority, New Jersey, Revenue Bonds, Paterson Parking Deck Facility, Series 2005, 5.000%, 4/15/35 – AGM Insured 4/15 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/34 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 16.962%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 Aa2 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002, 5.000%, 4/15/32 – AGM Insured 7/12 at 100.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Baa1 Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, Series 2003, 5.000%, 10/01/24 – FGIC Insured 10/13 at 100.00 A3 Total Transportation U.S. Guaranteed – 16.7% (11.6% of Total Investments) (5) Egg Harbor Township School District, Atlantic County, New Jersey, General Obligation Bonds, Series 2005, 5.000%, 4/01/27 (Pre-refunded 4/01/15) – NPFG Insured 4/15 at 100.00 Aa2 (5) Manalapan-Englishtown Regional Board of Education, New Jersey, General Obligation Bonds, Series 2003, 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 AA (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Economic Development Authority, Revenue Bonds, Yeshiva Ktana of Passaic, Series 1993, 8.000%, 9/15/18 (ETM) No Opt. Call N/R (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A– (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A2 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured 7/14 at 100.00 BBB+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A: 5.000%, 7/01/26 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 BBB (5) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/35 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 AA+ (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, Series 2003, 5.000%, 10/01/24 (Pre-refunded 10/01/13) – FGIC Insured 10/13 at 100.00 A3 (5) Total U.S. Guaranteed Water and Sewer – 6.2% (4.3% of Total Investments) Bayonne Municipal Utilities Authority, New Jersey, Water System Revenue Refunding Bonds, Series 2003A: 5.000%, 4/01/19 – SYNCORA GTY Insured 4/13 at 100.00 N/R 5.000%, 4/01/24 – SYNCORA GTY Insured 4/13 at 100.00 N/R Nuveen Investments 45 Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) NNJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Jersey City Sewer Authority, Hudson County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993, 6.250%, 1/01/14 – AMBAC Insured No Opt. Call N/R $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A New Jersey Water Supply Authority, Water Supply Authority Bonds, Manasquan Reservoir, Series 2005, 5.000%, 8/01/31 – NPFG Insured 8/15 at 100.00 AA North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A, 5.250%, 8/01/19 – FGIC Insured 8/12 at 100.00 A+ Stony Brook Regional Sewer Authority, Princeton, New Jersey, Revenue Refunding Bonds, Series 1993B, 5.450%, 12/01/12 No Opt. Call Aa1 Wanaque Valley Regional Sewer Authority, Passaic County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993B, 5.750%, 9/01/18 – AMBAC Insured No Opt. Call A1 Total Water and Sewer $ Total Investments (cost $257,376,934) – 143.8% Variable Rate Demand Preferred Shares, at Liquidation Value – (46.4)% (6) Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (6) Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.3%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 46 Nuveen Investments Nuveen New Jersey Dividend Advantage Municipal Fund NXJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 5.5% (3.8% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 10.9% (7.7% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 60 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.473%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 – FGIC Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 BBB+ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.527%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001: 5.250%, 9/01/21 9/12 at 100.00 BBB 5.250%, 9/01/31 9/12 at 100.00 BBB Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.500%, 12/01/31 12/12 at 101.00 BBB– Total Education and Civic Organizations Nuveen Investments 47 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Financials – 1.9% (1.3% of Total Investments) $ New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 11/12 at 100.00 N/R $ New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 10/12 at 100.00 Ba1 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Health Care – 20.0% (14.1% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.960%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.000%, 7/01/26 7/21 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001, 5.625%, 7/01/31 7/12 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Burdette Tomlin Memorial Hospital, Series 1999, 5.500%, 7/01/29 7/12 at 100.00 A Total Health Care Housing/Multifamily – 0.9% (0.7% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Total Housing/Multifamily 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 5.3% (3.7% of Total Investments) $ New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 10/21 at 100.00 Aa1 $ Long-Term Care – 2.6% (1.8% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 BBB– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 6.000%, 6/01/25 6/12 at 101.00 A– 5.500%, 6/01/31 6/12 at 101.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 7/12 at 100.00 BB+ Total Long-Term Care Tax Obligation/General – 3.7% (2.6% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Linden, New Jersey, General Obligation Bonds, Refunding Series 2011, 4.000%, 5/01/23 5/21 at 100.00 AA– Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward 12/19 at 100.00 Aa3 Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue 12/21 at 100.00 AA+ Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Total Tax Obligation/General Tax Obligation/Limited – 35.6% (25.0% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Camden County Improvement Authority, New Jersey, County Guaranteed Lease Revenue Bonds, Series 2005A, 5.000%, 9/01/16 – AGM Insured 9/15 at 100.00 Aa2 Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Refunding Series 2012A, 5.000%, 11/01/20 (WI/DD, Settling 5/01/12) No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/27 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 5.000%, 6/15/26 6/22 at 100.00 BBB+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 65 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 Nuveen Investments 49 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: $ 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ $ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 A+ 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 22.1% (15.6% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 50 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, No Opt. Call A+ 1/01/16 – NPFG Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ 1/01/19 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AA– 1/01/29 – AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005, 5.000%, 12/01/34 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 16.962%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Baa1 South Jersey Transportation Authority New Jersey, Transportation System Revenue Bonds, Series 1999, 5.125%, 11/01/22 – AMBAC Insured 11/12 at 100.00 A– Total Transportation U.S. Guaranteed – 21.6% (15.2% of Total Investments) (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A– (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A2 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/17 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/24 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 7/12 at 100.00 A2 (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 20 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 BBB (5) North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2001A, 0.000%, 8/01/23 – NPFG Insured (ETM) No Opt. Call Baa2 (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 85 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 2.0% (1.4% of Total Investments) Industrial Pollution Control Financing Authority of Cape May County (New Jersey), Pollution Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured No Opt. Call A Nuveen Investments 51 Nuveen New Jersey Dividend Advantage Municipal Fund (continued) NXJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 9.8% (6.9% of Total Investments) $ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 1998, 5.350%, 2/01/38 – NPFG Insured (Alternative Minimum Tax) 8/12 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Series 2012A, 3.250%, 9/01/31 (WI/DD, Settling 5/03/12) 9/21 at 100.00 AAA Total Water and Sewer $ Total Investments (cost $135,435,195) – 142.2% MuniFund Term Preferred Shares, at Liquidation Value – (44.6)% (6) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 52 Nuveen Investments Nuveen New Jersey Dividend Advantage Municipal Fund 2 NUJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 B3 $ 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 5.6% (3.8% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 13.0% (8.8% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.473%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 – FGIC Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A, 5.000%, 7/01/19 No Opt. Call AA New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 2002A, 5.000%, 7/01/17 – RAAI Insured 7/12 at 100.00 BBB+ New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.527%, 6/01/30 (IF) (4) 6/19 at 100.00 AA New Jersey Institute of Technology, New Jersey, General Obligation Bonds, Series 2012A, 5.000%, 7/01/42 7/22 at 100.00 A+ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 8/12 at 100.00 BBB– University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A, 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 A– Total Education and Civic Organizations Nuveen Investments 53 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Financials – 4.9% (3.3% of Total Investments) $ New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 11/12 at 100.00 N/R $ New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 10/12 at 100.00 Ba1 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Health Care – 29.3% (19.8% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A1 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, Jersey City Medical Center, Series 2001: 5.000%, 8/01/31 – AMBAC Insured 8/12 at 100.00 N/R 5.000%, 8/01/41 – AMBAC Insured 8/12 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.960%, 7/01/38 – AGC Insured (IF) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.250%, 7/01/35 7/21 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 Aa3 90 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001: 5.500%, 7/01/21 7/12 at 100.00 A3 5.625%, 7/01/31 7/12 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011, 5.000%, 7/01/26 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007-I, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center of New York Presbyterian Healthcare System, Series 2002, 6.625%, 7/01/31 7/12 at 101.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health System, Series 2003, 5.000%, 7/01/23 – RAAI Insured 7/13 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Atlantic City Medical Center, Series 2002, 5.750%, 7/01/25 7/12 at 100.00 A+ 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 7/12 at 100.00 N/R $ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 6/12 at 100.00 A1 Total Health Care Housing/Multifamily – 3.7% (2.5% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 1997A, 5.650%, 5/01/40 – AMBAC Insured (Alternative Minimum Tax) 11/12 at 100.00 A+ Total Housing/Multifamily Housing/Single Family – 1.9% (1.3% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 10/21 at 100.00 Aa1 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Total Housing/Single Family Long-Term Care – 8.6% (5.8% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 5.500%, 6/01/21 6/13 at 100.00 A– 5.500%, 6/01/31 6/12 at 101.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 7/12 at 100.00 BB+ Total Long-Term Care Tax Obligation/General – 2.8% (1.9% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Woodbridge Township, Middlesex County, New Jersey, General Obligation Bonds,, 5.000%, 7/15/19 No Opt. Call AA– Total Tax Obligation/General Tax Obligation/Limited – 31.6% (21.4% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Nuveen Investments 55 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA $ Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 5.000%, 6/15/26 6/22 at 100.00 BBB+ New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 50 5.125%, 6/15/27 6/17 at 100.00 Baa3 75 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 A+ 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 – AGM Insured 6/15 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 26.0% (17.6% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– $ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call Aa3 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A1 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ 1/01/19 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AA– 1/01/29 – AGM Insured Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002, 5.000%, 10/15/26 – AGM Insured 4/14 at 100.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Seventh Series 2002, 5.125%, 6/15/37 – AMBAC Insured (Alternative Minimum Tax) 6/14 at 100.00 Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call Baa1 50 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/12 at 100.00 Baa1 Total Transportation U.S. Guaranteed – 14.8% (10.0% of Total Investments) (5) Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) 9/12 at 101.00 N/R (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 (Pre-refunded 6/15/12) 6/12 at 100.00 Aaa 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, College of New Jersey Project, Series 2002C, 4.750%, 7/01/19 (Pre-refunded 7/01/12) – FGIC Insured 7/12 at 100.00 AA (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A– (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A: 5.000%, 7/01/26 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 BBB (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 3.3% (2.2% of Total Investments) Guam Power Authority, Revenue Bonds, Series 1999A, 5.250%, 10/01/34 – NPFG Insured 10/12 at 100.00 BBB Nuveen Investments 57 Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) NUJ Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 2.1% (1.4% of Total Investments) $ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A, 5.250%, 8/01/19 – FGIC Insured 8/12 at 100.00 A+ Total Water and Sewer $ Total Investments (cost $96,972,508) – 147.9% MuniFund Term Preferred Shares, at Liquidation Value – (50.9)% (6) ) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 58 Nuveen Investments Nuveen New Jersey Municipal Value Fund NJV Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.8% (5.6% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: $ 4.750%, 6/01/34 6/17 at 100.00 B2 $ 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 9.1% (8.8% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Refunding Series 2008K, 3.300%, 7/01/12 No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 50 5.000%, 7/01/32 7/21 at 100.00 BBB+ 30 5.000%, 7/01/37 7/21 at 100.00 BBB+ 40 New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2005E, 3.750%, 7/01/13 – AGM Insured No Opt. Call AA– New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Kean University, Series 2009A, 5.500%, 9/01/36 9/19 at 100.00 A2 30 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 5.625%, 6/01/30 6/19 at 100.00 AA Total Education and Civic Organizations Health Care – 25.9% (25.0% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A 70 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 No Opt. Call BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured 7/12 at 100.00 N/R Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 2/14 at 100.00 A+ Total Health Care Housing/Multifamily – 4.6% (4.5% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2009A, 4.950%, 5/01/41 11/19 at 100.00 A+ Total Housing/Multifamily Nuveen Investments 59 Nuveen New Jersey Municipal Value Fund (continued) NJV Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 1.9% (1.9% of Total Investments) $ New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.500%, 10/01/29 10/21 at 100.00 Aa1 $ Tax Obligation/General – 9.7% (9.4% of Total Investments) Bloomfield Township Board of Education, Essex County, New Jersey, General Obligation Bonds, Series 2011, 3.000%, 9/01/16 No Opt. Call AA– 75 Clark Township Board of Education, Union County, New Jersey, General Obligation Bonds, School Series 2005, 4.000%, 6/01/13 – AGM Insured No Opt. Call Aa3 55 Essex County, New Jersey, General Obligation Bonds, Series 2005A, 5.000%, 6/01/13 – AGM Insured No Opt. Call Aa2 25 Hamilton Township Atlantic County School District, New Jersey, General Obligation Bonds, Series 2003, 3.750%, 7/15/12 – AGM Insured No Opt. Call Aa3 10 Hillsborough Township School District, Somerset County, New Jersey, General Obligation School Bonds, Series 2001, 5.375%, 10/01/16 – AGM Insured No Opt. Call AA– Millville, New Jersey, General Obligation Bonds, Improvement Series 2011, 5.000%, 11/01/14 – AGM Insured No Opt. Call AA– 50 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2005, 5.000%, 12/01/14 – AMBAC Insured No Opt. Call N/R Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2006, 5.000%, 12/01/15 – AMBAC Insured No Opt. Call N/R Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2007, 5.000%, 12/01/16 – AMBAC Insured No Opt. Call N/R Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 12/19 at 100.00 Aa3 30 North Bergen Township, New Jersey, General Obligation Bonds, General Improvement Series 2009, 4.000%, 2/01/17 No Opt. Call AA– 50 Passaic County, New Jersey, General Obligation Bonds, Series 2004, 3.500%, 3/15/15 – NPFG Insured No Opt. Call Aa3 Readington Township, New Jersey, General Obligation Bonds, General Improvement Series 2011, 4.000%, 1/15/13 No Opt. Call AA Ridgewood, New Jersey, General Obligation Bonds, Series 2005, 4.000%, 7/01/12 No Opt. Call AAA Swedesboro Woolwich Consolidated School District, Gloucester County, New Jersey, General Obligation Bonds, Series 2006, 4.500%, 1/15/14 – AGM Insured No Opt. Call Aa3 Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue Bonds, Series 2011, 5.000%, 6/15/41 6/21 at 100.00 Aaa Upper Freehold Township, New Jersey, General Obligation Bonds, Series 2012, 3.000%, 12/15/14 No Opt. Call AA 90 Woodbridge Township, Middlesex County, New Jersey, General Obligation Bonds, Series 2006, 5.000%, 7/01/12 – NPFG Insured No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 31.2% (30.2% of Total Investments) 25 Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.000%,12/15/13 – AGM Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– 50 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%,6/15/16 – RAAI Insured No Opt. Call Aaa 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 5.000%, 6/15/14 No Opt. Call BBB+ $ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2009A, 5.750%, 10/01/31 10/19 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, 0.000%, 12/15/39 No Opt. Call A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ The Camden County Improvement Authority (Camden County, New Jersey) County Guaranteed Loan Revenue Bonds (County Capital Program) Series 2011, 2.000%, 1/15/13 No Opt. Call Aa2 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB+ Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes,Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 5.8% (5.6% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) (4) 11/12 at 100.00 N/R New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2003, 9.000%, 6/01/33 (Mandatory put 6/01/13) (Alternative Minimum Tax) 6/13 at 101.00 B New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 10 6.500%, 1/01/16 No Opt. Call A+ 5 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Total Transportation U.S. Guaranteed – 6.5% (6.3% of Total Investments) (5) 50 Matawan-Aberdeen Regional School District, Monmouth County, New Jersey, General Obligation Bonds, Series 2003, 4.500%, 9/15/27 (Pre-refunded 9/15/12) – FGIC Insured 9/12 at 100.00 Aa3 (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 30 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 80 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 60 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002, 5.375%, 6/01/18 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa 10 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 1.5% (1.5% of Total Investments) Industrial Pollution Control Financing Authority of Cape May County (New Jersey), Pollution Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured No Opt. Call A Nuveen Investments 61 Nuveen New Jersey Municipal Value Fund (continued) NJV Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 1.3% (1.2% of Total Investments) $ Cape May County Municipal Utilities Authority, New Jersey, Revenue Bonds, Refunding Series 2002A, 5.750%, 1/01/13 – AGM Insured No Opt. Call Aa1 $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water Company, Series 1998A, 5.250%, 7/01/38 – FGIC Insured (Alternative Minimum Tax) 7/12 at 100.00 A Total Water and Sewer $ Total Investments (cost $23,592,966) – 103.3% Floating Rate Obligations – (5.8)% ) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 62 Nuveen Investments Nuveen Pennsylvania Investment Quality Municipal Fund NQP Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 0.5% (0.3% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 22.3% (14.6% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Chester County Industrial Development Authority, Pennsylvania, Educational Facilities Revenue Bonds, Westtown School, Series 2002, 5.000%, 1/01/26 – AMBAC Insured 7/12 at 100.00 A Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Education Assistance Agency, Capital Acquisition Revenue Refunding Bonds, Series 2001, 5.000%, 12/15/30 – NPFG Insured 11/12 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 No Opt. Call Aa2 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 11/21 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2011A, 5.250%, 5/01/41 5/21 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Nuveen Investments 63 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/20 1/13 at 100.00 A1 $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 AA– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 2003, 5.375%, 1/01/20 – RAAI Insured 7/13 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/18 4/13 at 100.00 Aa2 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 22.4% (14.7% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/26 5/21 at 100.00 AA– Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical Center Project, Series 2011, 7.000%, 11/15/46 11/21 at 100.00 A– Chester County Health and Educational Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 AA Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 11/12 at 101.00 BB+ 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA– 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009: $ 5.500%, 7/01/28 7/19 at 100.00 A– $ 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital, Series 2002A: 5.000%, 6/01/22 6/12 at 101.00 A 5.125%, 6/01/27 6/12 at 101.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A, 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 Baa1 Pennsylvania Higher Educational Facilities Authority, University of Pennsylvania Health System Revenue Bonds, Series 2012A, 5.000%, 8/15/42 (WI/DD, Settling 5/02/12) 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.462%, 7/01/19 (IF) No Opt. Call AA South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley Memorial Hospital,, 5.500%, 7/01/29 7/20 at 100.00 Baa1 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.625%, 1/01/32 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 4.3% (2.8% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A: 5.000%, 7/01/27 7/22 at 100.00 BBB+ 5.000%, 7/01/32 7/22 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured 7/17 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Nuveen Investments 65 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 8.6% (5.7% of Total Investments) $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 4.900%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A: 5.150%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 12.301%, 4/01/27 (IF) 4/21 at 100.00 AA+ Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 2001B, 5.450%, 10/01/32 (Alternative Minimum Tax) 10/12 at 100.00 Aa1 Total Housing/Single Family Industrials – 3.4% (2.2% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A: 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 5.000%, 11/01/41 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/12 – AMBAC Insured No Opt. Call A1 Total Industrials Long-Term Care – 3.6% (2.3% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., Series 2003A, 5.000%, 12/01/26 – RAAI Insured 12/12 at 100.00 BBB+ Delaware County Authority, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/12 at 100.50 Baa1 7/01/26 – AMBAC Insured Total Long-Term Care Materials – 1.1% (0.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/12 at 100.00 N/R Total Materials 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 33.5% (22.1% of Total Investments) $ Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 A+ $ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 Centre County, Pennsylvania, General Obligation Bonds, Series 2012B: 4.000%, 7/01/24 7/20 at 100.00 AA 4.000%, 7/01/25 7/20 at 100.00 AA 4.000%, 7/01/26 7/20 at 100.00 AA Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call A+ Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, 0.000%, 9/01/30 – AMBAC Insured No Opt. Call N/R Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding Series 2012, 4.000%, 10/15/32 (WI/DD, Settling 5/01/12) 10/22 at 100.00 Aa3 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – FGIC Insured No Opt. Call N/R Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 5.000%, 6/01/33 – AGM Insured (UB) 12/16 at 100.00 Aa2 Pennsylvania State, General Obligation Bonds, Series 2006, Residuals 1986, 12.539%, 3/01/15 (IF) No Opt. Call Aa1 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa2 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/15 – AGM Insured No Opt. Call AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B: 5.000%, 9/01/25 9/22 at 100.00 A1 5.000%, 9/01/26 9/22 at 100.00 A1 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 (WI/DD, Settling 5/04/12) 11/22 at 100.00 Aa1 Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2006A, 5.000%, 4/01/22 – FGIC Insured 4/16 at 100.00 Aa3 Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 BBB State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School District, Series 2003, 5.250%, 11/01/21 – FGIC Insured 11/13 at 100.00 A State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 6.5% (4.3% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA– Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Nuveen Investments 67 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.500%, 8/01/44 8/19 at 100.00 A+ $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Total Tax Obligation/Limited Transportation – 14.6% (9.6% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) 5/12 at 100.00 Baa2 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.800%, 6/01/23 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2012A, 5.000%, 12/01/31 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/41 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 Aa3 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2009B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Subordinate Lien Series 2003D, 5.375%, 1/01/18 1/13 at 100.00 Ba1 Total Transportation U.S. Guaranteed – 14.9% (9.8% of Total Investments) (4) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 A3 (4) Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2002, 5.250%, 11/01/15 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 N/R (4) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 Aa3 (4) Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, St. Luke’s Hospital of Bethlehem, Series 2003, 5.375%, 8/15/33 (Pre-refunded 8/15/13) 8/13 at 100.00 AA+ (4) Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 (Pre-refunded 6/15/12) – AMBAC Insured 6/12 at 100.00 Aa2 (4) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/20 (Pre-refunded 1/01/13) 1/13 at 100.00 A1 (4) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 Aa1 (4) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 (Pre-refunded 1/01/16) 1/16 at 100.00 Aa1 (4) 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: $ 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) $ 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call BBB (4) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A: 5.375%, 11/01/20 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) 5.000%, 11/01/31 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 A1 (4) Sayre Health Care Facility Authority, Pennsylvania, Revenue Bonds, Latrobe Area Hospital, Series 2002A, 5.250%, 7/01/13 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A+ (4) Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 N/R (4) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) No Opt. Call Aaa Total U.S. Guaranteed Utilities – 5.9% (3.9% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call BBB+ Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 7/13 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ York County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, PSEG Power Project, Series 2001A, 5.500%, 9/01/20 9/12 at 101.00 Baa1 Total Utilities Water and Sewer – 9.8% (6.4% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– Delaware County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, Philadelphia Water Company, Series 2001, 5.350%, 10/01/31 – AMBAC Insured (Alternative Minimum Tax) 10/12 at 100.00 AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB+ Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2001A, 5.000%, 11/01/31 – FGIC Insured 11/12 at 100.00 A1 Nuveen Investments 69 Nuveen Pennsylvania Investment Quality Municipal Fund (continued) NQP Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA– $ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ Total Long-Term Investments (cost $360,793,748) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 0.8% (0.5% of Total Investments) $ Philadelphia School District, Pennsylvania, General Obligation Bonds, Variable Rate Demand No Opt. Call N/R $ Obligations, Tender Option Bond Trust 3932, 0.350%, 6/29/12 (5) Total Short-Term Investments (cost $2,000,000) Total Investments (cost $362,793,748) – 152.2% Floating Rate Obligations – (10.5)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (44.3%) (6) ) Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short- term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.1%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 70 Nuveen Investments Nuveen Pennsylvania Premium Income Municipal Fund 2 NPY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 23.4% (16.2% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 $ Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Duquesne University, Series 2004A, 5.000%, 3/01/19 – FGIC Insured 3/14 at 100.00 A– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Delaware County Authority, Pennsylvania, Revenue Refunding Bonds, Villanova University, Series 2003: 5.250%, 8/01/19 – FGIC Insured 8/13 at 100.00 A1 5.250%, 8/01/20 – FGIC Insured 8/13 at 100.00 A1 5.250%, 8/01/21 – FGIC Insured 8/13 at 100.00 A1 Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 2004, 5.000%, 11/01/24 – AMBAC Insured 11/14 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2011A, 5.250%, 5/01/41 5/21 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/32 1/13 at 100.00 A1 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 AA– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 2003, 5.500%, 1/01/24 – RAAI Insured 7/13 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2003, 5.400%, 7/15/36 7/13 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A Nuveen Investments 71 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, University of the Sciences in Philadelphia Revenue Bonds, Series 2005, 4.750%, 11/01/33 – SYNCORA GTY Insured 5/15 at 100.00 A3 $ Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 Aa1 Pennsylvania State University, General Revenue Bonds, Series 2007A, 4.500%, 8/15/36 (UB) 8/16 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ State Public School Building Authority, Pennsylvania, College Revenue Bonds, Montgomery County Community College, Series 2005, 5.000%, 5/01/18 – AMBAC Insured 5/15 at 100.00 Aa2 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/19 4/13 at 100.00 Aa2 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 24.4% (16.9% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012: 5.000%, 5/15/27 5/21 at 100.00 AA– 5.000%, 5/15/28 5/21 at 100.00 AA– Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical Center Project, Series 2011, 7.000%, 11/15/46 11/21 at 100.00 A– Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA– Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009: 5.500%, 7/01/28 7/19 at 100.00 A– 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A, 5.000%, 1/01/41 1/22 at 100.00 A 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital, Series 2002A: $ 5.000%, 6/01/22 6/12 at 101.00 A $ 5.125%, 6/01/27 6/12 at 101.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A: 5.250%, 8/15/23 8/18 at 100.00 A3 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 Baa1 Pennsylvania Higher Educational Facilities Authority, University of Pennsylvania Health System Revenue Bonds, Series 2012A, 5.000%, 8/15/42 (WI/DD, Settling 5/02/12) 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.462%,7/01/19 (IF) No Opt. Call AA 10 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 5/12 at 100.00 BBB– Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998, 5.625%, 7/01/24 7/12 at 100.00 N/R Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Westmoreland County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, Excela Health Project, Series 2010A, 5.125%, 7/01/30 7/20 at 100.00 A3 Total Health Care Housing/Multifamily – 3.9% (2.7% of Total Investments) Delaware County Industrial Development Authority, Pennsylvania, Multifamily Housing Revenue 10/12 at 100.00 AA+ Bonds, Darby Townhouses Project, Series 2002A, 5.500%, 4/01/32 (Mandatory put 4/01/22) (Alternative Minimum Tax) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A: 5.000%, 7/01/19 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Nuveen Investments 73 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 6.4% (4.4% of Total Investments) $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-95A, 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2008-103-C, 5.200%, 10/01/28 10/17 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 12.301%, 4/01/27 (IF) 4/21 at 100.00 AA+ Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 1997A, 6.200%, 10/01/21 (Alternative Minimum Tax) 10/12 at 100.00 Aa1 Total Housing/Single Family Industrials – 1.8% (1.2% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/17 – AMBAC Insured 7/12 at 101.00 A1 Total Industrials Long-Term Care – 5.9% (4.1% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., Series 2003A, 5.000%, 12/01/22 – RAAI Insured 12/12 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Pennsylvania Economic Development Financing Authority, Revenue Bonds, Dr. Gertrude A. Barber Center Inc., Series 2000: 6.150%, 12/01/20 – RAAI Insured 8/12 at 100.00 BBB 5.900%, 12/01/30 – RAAI Insured 6/12 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A, 5.250%, 6/01/28 6/12 at 100.00 BB Total Long-Term Care Materials – 2.2% (1.5% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/12 at 100.00 N/R Total Materials 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 18.6% (12.9% of Total Investments) $ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 $ Harrisburg Redevelopment Authority, Dauphin County, Pennsylvania, Guaranteed Revenue Bonds, Series 1998B: 0.000%, 5/01/22 – AGM Insured 5/16 at 75.56 AA– 0.000%, 11/01/22 – AGM Insured 5/16 at 73.64 AA– 0.000%, 5/01/23 – AGM Insured 5/16 at 71.71 AA– Lower Merion School District, Montgomery County, Pennsylvania, General Obligation Bonds, Series 2007, 5.000%, 9/01/23 9/17 at 100.00 Aaa Owen J. Roberts School District, Chester County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 5/15/24 – AGM Insured 5/16 at 100.00 Aa2 Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 12.539%, 3/01/15 (IF) No Opt. Call Aa1 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa2 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011C: 5.000%, 9/01/14 No Opt. Call Aa2 5.000%, 9/01/15 No Opt. Call Aa2 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011D, 4.000%, 9/01/15 No Opt. Call Aa2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA– Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton Parking Authority, Pennsylvania , Guaranteed Revenue Bonds, Series 2007, 5.250%, 6/01/39 – RAAI Insured 6/17 at 100.00 N/R Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 BBB State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School District, Series 2003: 5.250%, 11/01/21 – FGIC Insured 11/13 at 100.00 A 5.250%, 11/01/22 – FGIC Insured 11/13 at 100.00 A State Public School Building Authority, Pennsylvania, School Revenue Bonds, York City School District, Series 2003, 4.000%, 5/01/21 – AGM Insured 5/13 at 100.00 Aa3 Woodland Hills School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2005D, 5.000%, 9/01/17 – AGM Insured 9/15 at 100.00 AA– York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 7.7% (5.3% of Total Investments) Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA– Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa1 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Nuveen Investments 75 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, 0.000%, 8/01/39 No Opt. Call Aa2 $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A3 Total Tax Obligation/Limited Transportation – 13.1% (9.0% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2009B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 5.000%, 12/01/23 – FGIC Insured 12/15 at 100.00 BBB Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003B, 5.000%, 1/01/33 – AMBAC Insured 1/13 at 100.00 Baa3 Total Transportation U.S. Guaranteed – 19.7% (13.6% of Total Investments) (4) Butler County, Pennsylvania, General Obligation Bonds, Series 2003, 5.250%, 7/15/23 (Pre-refunded 7/15/13) – FGIC Insured 7/13 at 100.00 A+ (4) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/23 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 A3 (4) Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2002, 5.250%, 11/01/16 (Pre-refunded 11/01/12) – AMBAC Insured 11/12 at 100.00 N/R (4) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 Aa3 (4) Norristown Area School District, Montgomery County, Pennsylvania, General Obligation Bonds, Series 2003, 5.000%, 9/01/24 (Pre-refunded 3/01/13) – FGIC Insured 3/13 at 100.00 N/R (4) Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series 1976, 7.625%, 7/01/15 (ETM) No Opt. Call Aaa Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 (Pre-refunded 6/15/12) – AMBAC Insured 6/12 at 100.00 Aa2 (4) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.000%, 1/01/32 (Pre-refunded 1/01/13) 1/13 at 100.00 A1 (4) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 Aa1 (4) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 (Pre-refunded 1/01/16) 1/16 at 100.00 Aa1 (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Presbyterian Medical Center of Philadelphia, Series 1993, 6.650%, 12/01/19 (ETM) No Opt. Call AA+ (4) $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured (ETM) No Opt. Call A3 (4) Sayre Health Care Facility Authority, Pennsylvania, Revenue Bonds, Latrobe Area Hospital, Series 2002A: 5.250%, 7/01/14 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) 5.250%, 7/01/15 (Pre-refunded 7/01/12) – AMBAC Insured 7/12 at 100.00 N/R (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A+ (4) State Public School Building Authority, Berkes County, Pennsylvania, School Revenue Bonds, Brandywine Heights Area School District, Series 2003: 5.000%, 2/01/20 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aa3 (4) 5.000%, 2/01/21 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aa3 (4) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured 6/13 at 100.00 AA+ (4) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) No Opt. Call Aaa Total U.S. Guaranteed Utilities – 5.2% (3.6% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call BBB+ Indiana County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, PSEG Power LLC, Series 2001A, 5.850%, 6/01/27 (Alternative Minimum Tax) 6/12 at 101.00 Baa1 Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 7/13 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 12.4% (8.6% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A: 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 A1 5.000%, 12/01/30 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– Bucks County Industrial Development Authority, Pennsylvania, Water Facility Revenue Bonds, Pennsylvania Suburban Water Company, Series 2002, 5.550%, 9/01/32 – NPFG Insured (Alternative Minimum Tax) 9/12 at 100.00 AA– Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015: 13.014%, 12/01/19 – AGM Insured (IF) (5) No Opt. Call AA– 13.002%, 12/01/19 – AGM Insured (IF) (5) No Opt. Call AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Norristown Municipal Waste Authority, Pennsylvania, Sewer Revenue Bonds, Series 2003: 5.125%, 11/15/22 – FGIC Insured 11/13 at 100.00 N/R 5.125%, 11/15/23 – FGIC Insured 11/13 at 100.00 N/R Nuveen Investments 77 Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) NPY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB+ $ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Unity Township Municipal Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.000%, 12/01/34 – AGM Insured 12/14 at 100.00 AA– Total Water and Sewer $ Total Investments (cost $318,579,734) – 144.7% Floating Rate Obligations – (5.0)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (42.4)% (6) ) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.3%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 78 Nuveen Investments Nuveen Pennsylvania Dividend Advantage Municipal Fund NXM Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 2.4% (1.7% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 21.3% (14.8% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ Montgomery County Industrial Development Authority, Pennsylvania, Revenue Bonds, Hill School, Series 2005, 5.000%, 8/15/27 – NPFG Insured 8/15 at 100.00 A1 75 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 No Opt. Call Aa2 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 11/21 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2002, 5.500%, 1/01/16 1/13 at 100.00 A1 Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 Aa1 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/13 at 102.00 N/R Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Nuveen Investments 79 Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) NXM Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 22.8% (15.9% of Total Investments) $ Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba2 $ Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call N/R Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/27 5/21 at 100.00 AA– Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 80 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 11/14 at 100.00 A Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA– Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital, Series 2002A, 5.125%, 6/01/27 6/12 at 101.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, University of Pennsylvania Health System Revenue Bonds, Series 2012A, 5.000%, 8/15/42 (WI/DD, Settling 5/02/12) 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.462%, 7/01/19 (IF) No Opt. Call AA 25 Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998, 5.625%, 7/01/24 7/12 at 100.00 N/R West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 2.6% (1.8% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 BBB– 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 BBB+ $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 5.4% (3.8% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-95A, 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A, 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 12.301%, 4/01/27 (IF) 4/21 at 100.00 AA+ Total Housing/Single Family Industrials – 3.1% (2.2% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/27 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/17 – AMBAC Insured 7/12 at 101.00 A1 Total Industrials Long-Term Care – 15.8% (11.0% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A: 5.250%, 6/01/14 6/12 at 100.00 BB 50 5.125%, 6/01/18 6/12 at 100.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B: 5.250%, 7/01/23 – AMBAC Insured 7/13 at 100.00 Baa1 5.250%, 7/01/31 – AMBAC Insured 7/12 at 100.50 Baa1 Total Long-Term Care Nuveen Investments 81 Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) NXM Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Materials – 2.5% (1.7% of Total Investments) $ Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB $ Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/12 at 100.00 N/R Total Materials Tax Obligation/General – 22.5% (15.6% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 A+ Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding Series 2012, 4.000%, 10/15/32 (WI/DD, Settling 5/01/12) 10/22 at 100.00 Aa3 Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 5.125%, 12/01/46 12/16 at 100.00 A Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – AGM Insured 6/18 at 100.00 AA– Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/14 – AGM Insured No Opt. Call AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 (WI/DD, Settling 5/04/12) 11/22 at 100.00 Aa1 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 BBB York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 10.6% (7.4% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 7/15 at 101.00 N/R Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA– Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA– Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/15/17 – AGM Insured 11/13 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call Baa1 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Total Tax Obligation/Limited 82 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 10.4% (7.3% of Total Investments) $ Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 $ Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2012A, 5.000%, 12/01/31 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2009B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA– Total Transportation U.S. Guaranteed – 13.8% (9.6% of Total Investments) (4) Cumberland County Municipal Authority, Pennsylvania, Retirement Community Revenue Bonds, Wesley Affiliated Services Inc., Series 2002A, 7.125%, 1/01/25 (Pre-refunded 1/01/13) 1/13 at 101.00 N/R (4) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 Aa3 (4) Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2002W, 5.000%, 6/15/19 (Pre-refunded 6/15/12) – AMBAC Insured 6/12 at 100.00 Aa2 (4) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 Aa1 (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 5.250%, 8/01/18 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA– (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call BBB (4) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002B, 5.625%, 8/01/18 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 Aa2 (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A+ (4) Washington County Hospital Authority, Pennsylvania, Revenue Bonds, Monongahela Valley Hospital Project, Series 2002, 5.500%, 6/01/17 (Pre-refunded 6/01/12) 6/12 at 101.00 Baa1 (4) Total U.S. Guaranteed Utilities – 3.5% (2.4% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB+ Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Nuveen Investments 83 Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) NXM Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 6.9% (4.8% of Total Investments) $ Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– $ Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.002%, 12/01/19 – AGM Insured (IF) (5) No Opt. Call AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB+ Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ Total Investments (cost $69,667,535) – 143.6% Floating Rate Obligations – (1.8)% ) MuniFund Term Preferred Shares, at Liquidation Value – (45.2)% (6) ) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.5%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 84 Nuveen Investments Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 NVY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 17.3% (11.9% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 $ Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BB+ Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB+ 80 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 Aa2 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/13 at 102.00 N/R Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, Bucknell University, Series 2002A, 5.250%, 4/01/20 4/13 at 100.00 Aa2 50 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 16.7% (11.5% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba2 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call N/R Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/26 5/21 at 100.00 AA– Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Nuveen Investments 85 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) NVY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 $ 95 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/12 at 101.00 BB+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A, 5.000%, 1/01/41 1/22 at 100.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, University of Pennsylvania Health System Revenue Bonds, Series 2012A, 5.000%, 8/15/42 (WI/DD, Settling 5/02/12) 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.462%, 7/01/19 (IF) No Opt. Call AA West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B: 5.625%, 1/01/32 1/22 at 100.00 BBB+ 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 2.0% (1.4% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 7.4% (5.1% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-95A: 4.900%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A: 95 4.950%, 10/01/26 (Alternative Minimum Tax) 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) 4/15 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-94A: 5.150%, 10/01/37 (Alternative Minimum Tax) 10/15 at 100.00 AA+ 5.150%, 10/01/37 (Alternative Minimum Tax) (UB) 10/15 at 100.00 AA+ 86 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 12.301%, 4/01/27 (IF) 4/21 at 100.00 AA+ Total Housing/Single Family Industrials – 5.9% (4.1% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/27 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, Series 2002, 5.500%, 7/01/19 – AMBAC Insured 7/12 at 101.00 A1 Total Industrials Long-Term Care – 9.8% (6.8% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A: 5.250%, 6/01/14 6/12 at 100.00 BB 50 5.125%, 6/01/18 6/12 at 100.00 BB Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/13 at 100.00 Baa1 7/01/23 – AMBAC Insured Total Long-Term Care Materials – 2.4% (1.7% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 11/12 at 100.00 N/R Total Materials Nuveen Investments 87 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) NVY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 26.6% (18.4% of Total Investments) $ Butler County, Pennsylvania, Butler Area School District, General Obligation Bonds, Series 2002A, 5.375%, 10/01/26 – FGIC Insured 10/12 at 100.00 BBB $ Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call A+ Greensburg Salem School District, Westmoreland County, Pennsylvania, General Obligation Refunding Bonds, Series 2002: 5.375%, 9/15/15 – FGIC Insured 9/12 at 100.00 A+ 5.375%, 9/15/16 – FGIC Insured 9/12 at 100.00 A+ Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 5.125%, 12/01/46 12/16 at 100.00 A Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – AGM Insured 6/18 at 100.00 AA– Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa2 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA– Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 9/13 at 100.00 BBB York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 17.3% (11.9% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 7/15 at 101.00 N/R Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured 10/19 at 100.00 AA– Harrisburg Parking Authority, Pennsylvania, Guaranteed Revenue Refunding Bonds, Series 2001J, 5.000%, 9/01/22 – NPFG Insured 9/12 at 100.00 Baa2 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Lien Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call Baa1 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Total Tax Obligation/Limited Transportation – 12.3% (8.4% of Total Investments) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, Series 2003, 5.250%, 7/01/17 7/13 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– 88 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Pennsylvania Economic Development Financing Authority, Revenue Bonds, Amtrak 30th Street Station Parking Garage, Series 2002, 5.875%, 6/01/33 – ACA Insured (Alternative Minimum Tax) 6/12 at 102.00 BBB+ $ Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/41 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2009B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA– Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Total Transportation U.S. Guaranteed – 12.0% (8.3% of Total Investments) (4) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Pennswood Village Project, Series 2002A, 6.000%, 10/01/34 (Pre-refunded 10/01/12) 10/12 at 101.00 N/R (4) Cumberland County Municipal Authority, Pennsylvania, Retirement Community Revenue Bonds, Wesley Affiliated Services Inc., Series 2002A, 7.125%, 1/01/25 (Pre-refunded 1/01/13) 1/13 at 101.00 N/R (4) Luzerne County, Pennsylvania, General Obligation Bonds, Series 2002B, 0.000%, 11/15/21 (Pre-refunded 11/15/12) – NPFG Insured 11/12 at 57.98 N/R (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 N/R (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 5.250%, 8/01/20 (Pre-refunded 8/01/13) – AGM Insured 8/13 at 100.00 AA– (4) 45 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call BBB (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 A+ (4) Washington County Hospital Authority, Pennsylvania, Revenue Bonds, Monongahela Valley Hospital Project, Series 2002, 6.250%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 101.00 Baa1 (4) Total U.S. Guaranteed Utilities – 2.5% (1.7% of Total Investments) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 12.8% (8.8% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Water Facility Revenue Bonds, Pennsylvania Suburban Water Company, Series 2002, 5.550%, 9/01/32 – NPFG Insured (Alternative Minimum Tax) 9/12 at 100.00 AA– Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.002%, 12/01/19 – AGM Insured (IF) (5) No Opt. Call AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Nuveen Investments 89 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) NVY Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A $ Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ Total Investments (cost $78,333,100) – 145.0% Floating Rate Obligations – (7.6)% ) MuniFund Term Preferred Shares, at Liquidation Value – (43.4)% (6) ) Other Assets Less Liabilities – 6.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.9%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 90 Nuveen Investments Nuveen Pennsylvania Municipal Value Fund NPN Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.6% (3.6% of Total Investments) $ District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call Baa1 $ Education and Civic Organizations – 9.9% (10.1% of Total Investments) Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 6.000%, 10/01/30 10/18 at 100.00 BBB Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg College Project, Series 2009, 5.250%, 2/01/39 2/19 at 100.00 A+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 5.000%, 4/01/36 – RAAI Insured 4/16 at 100.00 BBB+ 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2003, 5.400%, 7/15/36 7/13 at 100.00 A– 50 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 23.9% (24.3% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 8/19 at 100.00 Aa3 Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger Health System, Series 2009A, 5.250%, 6/01/39 6/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 A– Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 Baa1 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 5/12 at 100.00 BBB– Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2009D, 6.250%, 11/15/34 5/19 at 100.00 A+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 2/14 at 100.00 A+ Total Health Care Housing/Multifamily – 4.5% (4.6% of Total Investments) 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 BBB– Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Eva P. Mithcell Residence Project, Series 2009, 5.100%, 10/20/44 10/19 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 4.2% (4.3% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2009-105-C, 5.000%, 10/01/39 4/19 at 100.00 AA+ Nuveen Investments 91 Nuveen Pennsylvania Municipal Value Fund (continued) NPN Portfolio of Investments April 30, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 4.2% (4.2% of Total Investments) $ Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1, 6.250%, 11/15/29 11/19 at 100.00 A– $ Tax Obligation/General – 8.1% (8.2% of Total Investments) Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.100%, 8/01/33 8/19 at 100.00 Aa2 Conewago Valley School District, Adams County, Pennsylvania, General Obligation Bonds, Series 2008AA, 3.000%, 9/01/12 – AGC Insured No Opt. Call Aa2 Deer Lakes School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011A: 3.000%, 10/01/13 – AGM Insured No Opt. Call Aa3 3.000%, 10/01/14 – AGM Insured No Opt. Call Aa3 80 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011C, 3.000%, 9/01/13 No Opt. Call Aa2 Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 45 Williamsport Area School District, Lycoming County, Pennsylvania, General Obligation Bonds, Series 2009A, 1.100%, 8/15/12 – AGC Insured No Opt. Call AA– Total Tax Obligation/General Tax Obligation/Limited – 19.3% (19.7% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2007R, 4.250%, 5/15/21 – SYNCORA GTY Insured 11/16 at 100.00 N/R Philadelphia Municipal Authority, Philadelphia, Pennsylvania, Lease Revenue Bonds, Series 2009, 6.500%, 4/01/34 4/19 at 100.00 A2 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds, Federal No Opt. Call A+ Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds, Series 2011, 3.000%, 6/01/15 Total Tax Obligation/Limited Transportation – 5.9% (6.0% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA 50 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2009B-1, 5.000%, 12/01/37 12/19 at 100.00 A– 30 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003A, 5.000%, 1/01/28 – AMBAC Insured (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2003B, 5.000%, 1/01/33 – AMBAC Insured 1/13 at 100.00 Baa3 Total Transportation U.S. Guaranteed – 1.2% (1.2% of Total Investments) (4) 5 Allegheny County Hospital Development Authority, Pennsylvania, Hospital Revenue Bonds, Allegheny Valley Hospital – Sublessee, Series 1982Q, 7.000%, 8/01/15 (ETM) No Opt. Call AA+ (4) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 Aa3 (4) Total U.S. Guaranteed 92 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 1.7% (1.7% of Total Investments) $ Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue Refunding Bonds, Series 1997A, 6.100%, 7/01/13 (Mandatory put 1/01/13) 7/12 at 100.00 Ba1 $ Water and Sewer – 11.9% (12.1% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.002%, 12/01/19 – AGM Insured (IF) (5) No Opt. Call AA– Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured (Alternative Minimum Tax) 2/17 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 Total Water and Sewer $ Total Investments (cost $17,481,463) – 98.4% Other Assets Less Liabilities – 1.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 93 Statement of Assets & Liabilities April 30, 2012 New Jersey New Jersey New Jersey New Jersey New Jersey Investment Premium Dividend Dividend Municipal Quality Income Advantage Advantage 2 Value (NQJ ) (NNJ ) (NXJ ) (NUJ ) (NJV ) Assets Investments, at value (cost $427,441,533, $257,376,934, $135,435,195, $96,972,508 and $23,592,966, respectively) $ Cash Receivables: Interest Investments sold — — Deferred offering costs — Other assets Total assets Liabilities Floating rate obligations — Payables: Common share dividends Interest — — — Investments purchased — Offering costs — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited N/A N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. 94 Nuveen Investments Pennsylvania Pennsylvania Pennsylvania Pennsylvania Pennsylvania Investment Premium Dividend Dividend Municipal Quality Income 2 Advantage Advantage 2 Value (NQP ) (NPY ) (NXM ) (NVY ) (NPN ) Assets Investments, at value (cost $362,793,748, $318,579,734, $69,667,535, $78,333,100 and $17,481,463, respectively) $ Cash Receivables: Interest Investments sold — Deferred offering costs — Other assets Total assets Liabilities Floating rate obligations — Payables: Common share dividends Interest — — — Investments purchased — Offering costs — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited Unlimited N/A N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. Nuveen Investments 95 Statement of Operations Year Ended April 30, 2012 New Jersey New Jersey New Jersey New Jersey New Jersey Investment Premium Dividend Dividend Municipal Quality Income Advantage Advantage 2 Value (NQJ ) (NNJ ) (NXJ ) (NUJ ) (NJV ) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Fees on VRDP Shares — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — — — ) — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. 96 Nuveen Investments Pennsylvania Pennsylvania Pennsylvania Pennsylvania Pennsylvania Investment Premium Dividend Dividend Municipal Quality Income 2 Advantage Advantage 2 Value (NQP ) (NPY ) (NXM ) (NVY ) (NPN ) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs — Fees on VRDP Shares — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — — — ) — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. Nuveen Investments 97 Statement of Changes in Net Assets New Jersey New Jersey Investment Quality (NQJ) Premium Income (NNJ) Year Year Year Year Ended Ended Ended Ended 4/30/12 4/30/11 4/30/12 4/30/11 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) — ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 98 Nuveen Investments New Jersey New Jersey New Jersey Dividend Advantage (NXJ) Dividend Advantage 2 (NUJ) Municipal Value (NJV) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 4/30/12 4/30/11 4/30/12 4/30/11 4/30/12 4/30/11 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) — ) N/A N/A From accumulated net realized gains — ) — — N/A N/A Net increase (decrease) in net assets applicable to Common shares from operations ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains ) — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. Nuveen Investments 99 Statement of Changes in Net Assets (continued) Pennsylvania Investment Pennsylvania Premium Quality (NQP) Income 2 (NPY) Year Year Year Year Ended Ended Ended Ended 4/30/12 4/30/11 4/30/12 4/30/11 Operations Net investment income (loss) $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) — ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments Pennsylvania Dividend Pennsylvania Dividend Pennsylvania Municipal Advantage (NXM) Advantage 2 (NVY) Value (NPN) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 4/30/12 4/30/11 4/30/12 4/30/11 4/30/12 4/30/11 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) — ) N/A N/A From accumulated net realized gains — N/A N/A Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains ) — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows Year Ended April 30, 2012 New Jersey New Jersey New Jersey Investment Premium Dividend Quality Income Advantage (NQJ ) (NNJ ) (NXJ ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — — Amortization (Accretion) of premiums and discounts, net ) (Increase) Decrease in: Receivable for interest ) Receivable for investments sold — ) ) Other assets ) 49 Increase (Decrease) in: Payable for interest — — ) Payable for investments purchased — ) Accrued management fees Accrued other expenses Net realized (gain) loss from investments Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Floating rate obligations — — — Payable for offering costs ) ) ) Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) ) Cash at the beginning of period Cash at the End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions of $89,789 for New Jersey Premium Income (NNJ). New Jersey New Jersey New Jersey Investment Premium Dividend Quality Income Advantage (NQJ ) (NNJ ) (NXJ ) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments New Jersey Pennsylvania Pennsylvania Dividend Investment Premium Advantage 2 Quality Income 2 (NUJ ) (NQP ) (NPY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — ) — Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in: Receivable for interest ) Receivable for investments sold — — Other assets ) (9 ) 14 Increase (Decrease) in: Payable for interest — — Payable for investments purchased ) ) Accrued management fees Accrued other expenses Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Floating rate obligations — ) ) Payable for offering costs ) ) ) Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period Cash at the End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions of $9,602 and $99,350 for New Jersey Dividend Advantage 2 (NUJ) and Pennsylvania Investment Quality (NQP), respectively. New Jersey Pennsylvania Pennsylvania Dividend Investment Premium Advantage 2 Quality Income 2 (NUJ ) (NQP ) (NPY ) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows (continued) Year Ended April 30, 2012 Pennsylvania Pennsylvania Dividend Dividend Advantage Advantage 2 (NXM ) (NVY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) ) Other assets ) Increase (Decrease) in: Payable for interest Payable for investments purchased Accrued management fees Accrued other expenses Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) Taxes paid on undistributed capital gains ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Floating rate obligations ) ) Payable for offering costs ) ) Cash distributions paid to Common shareholders ) ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the End of Period $ $ Supplemental Disclosure of Cash Flow Information Pennsylvania Pennsylvania Dividend Dividend Advantage Advantage 2 (NXM ) (NVY ) Cash paid for interest (excluding amortization of offering costs) $ $ See accompanying notes to financial statements. Nuveen Investments Financial Highlights Nuveen Investments Financial Highlights Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value New Jersey Investment Quality (NQJ) Year Ended 4/30: $ — $ — $ $ ) $ — $ ) $ — $ $ ) ) — ) ) ) — ) — ) — ) — ) — * ) — New Jersey Premium Income (NNJ) Year Ended 4/30: — — ) ) ) — ) ) — ) ) ) — ) — * ) ) ) — ) — * ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. (c) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ % % 9 % ) 9 4 ) ) 1 ) ) 17 10 7 3 ) ) 1 ) 19 (d) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”) and/or VRDP Shares, where applicable. (e) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: New Jersey Investment Quality (NQJ) Year Ended 4/30: % — — — New Jersey Premium Income (NNJ) Year Ended 4/30: % — — — * Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments Financial Highlights (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share– holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value New Jersey Dividend Advantage (NXJ) Year Ended 4/30: $ — $ — $ $ ) $ ) $ ) $ — $ $ ) ) — * ) — ) — * ) ) ) — ) — * ) — New Jersey Dividend Advantage 2 (NUJ) Year Ended 4/30: — — ) ) ) — ) ) — ) ) ) — ) — ) — * ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. (c) After expense reimbursement from the Adviser, where applicable. Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. As of March 31, 2011, the Adviser is no longer reimbursing New Jersey Dividend Advantage (NXJ) for any fees or expenses. As of March 31, 2012, the Adviser is no longer reimbursing New Jersey Dividend Advantage 2 (NUJ) for any fees or expenses. Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(d) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ % % N/A N/A 15 % ) % % 6 4 ) ) — ** ) ) 17 9 ) 7 4 ) ) — ** ) ) 16 (d) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP Shares, where applicable. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: New Jersey Dividend Advantage (NXJ) Year Ended 4/30: % — — — New Jersey Dividend Advantage 2 (NUJ) Year Ended 4/30: % — — — * Rounds to less than $.01 per share. ** Rounds to less than 1%. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. See accompanying notes to financial statements. Nuveen Investments Financial Highlights (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Discount from Common Shares Repur- chased and Retired Offering Costs Ending Common Share Net Asset Value Ending Market Value New Jersey Municipal Value (NJV) Year Ended 4/30: $ $ $ N/A N/A $ $ ) $ — $ ) $ — $ — $ $ ) N/A N/A ) — — N/A N/A ) — ) — — * 2009(f) ) — N/A N/A ) — ) Pennsylvania Investment Quality (NQP) Year Ended 4/30: $ — $ — ) — ) — — ) ) — ) — ) — — ) — ) — ) — * — ) ) — ) ) — ) — * — ) ) — ) ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. (c) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ % % 20 % ) ) 2 5 — ) ** )** 0 18 8 6 ) ) 3 ) ) 20 (d) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or VRDP Shares, where applicable. (e) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: New Jersey Municipal Value (NJV) Year Ended 4/30: % 2009(f) — Pennsylvania Investment Quality (NQP) Year Ended 4/30: % (f) For the period April 28, 2009 (commencement of operations) through April 30, 2009. N/A
